     Case 3:06-cr-01242-DMS Document 904 Filed 07/17/20 PageID.6903 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                           Case No.: 06-cr-1242-DMS
13                                      Plaintiff,
                                                         ORDER DENYING MOTION FOR
14   v.                                                  COMPASSIONATE RELEASE
                                                         UNDER 18 U.S.C. § 3582(c)(1)(A)
15   JESUS ANTONIO ARMENTA,
16                                    Defendant.
17
18         On June 15, 2020, Defendant Jesus Antonio Armenta, proceeding pro se, filed a
19   letter seeking release. The Court considers the letter as a motion for compassionate release
20   under 18 U.S.C. § 3582(c)(1)(A). The United States filed a response in opposition to
21   Defendant’s motion. For the reasons given herein, the Court denies Defendant’s motion.
22                                               I.
23                                       BACKGROUND
24         On September 19, 2007, Defendant Armenta pled guilty to the importation of
25   methamphetamine in violation of 21 U.S.C. §§ 846 and 841(a)(1). (ECF No. 261).
26   Defendant was sentenced to 210 months of imprisonment and five years of supervised
27   release. (ECF No. 431). Defendant has served approximately 167 months of his sentence.
28   (ECF No. 902 at 2).

                                                     1
                                                                                    06-cr-1242-DMS
     Case 3:06-cr-01242-DMS Document 904 Filed 07/17/20 PageID.6904 Page 2 of 4



 1         While housed at Great Plains Correctional Facility, Defendant tested positive for
 2   COVID-19. (ECF No. 902-1 at 1). Defendant alleges that he has been fighting the virus
 3   for three weeks. (Id). Defendant does not note whether he has underlying medical
 4   conditions or whether he is at risk for serious illness or death as a result of his positive
 5   COVID-19 result.
 6                                               II.
 7                                         DISCUSSION
 8         In general, a court may not modify a sentence of incarceration once it has been
 9   imposed, unless expressly permitted by statute or Rule 35 of the Federal Rules of Criminal
10   Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). The First Step Act
11   (“FSA”) expressly permits a court to modify a prison sentence. See Pub. L. 115-391, 132
12   Stat. 5194, 5239 (2018). Among the criminal justice reforms implemented by the FSA,
13   Congress amended 18 U.S.C. § 3582(c)(1)(A) to allow a defendant to move the district
14   court for compassionate release after exhausting the Bureau of Prison (“BOP”) process.
15         Section 3582(c) of Title 18 of the United States Code provides that a district “court
16   may not modify a term of imprisonment once it has been imposed except . . . upon motion
17   of the Director of the Bureau of Prisons, or upon motion of the defendant.” A defendant
18   may bring a § 3582(c) motion only after he has “fully exhausted all administrative rights
19   to appeal a failure of the Bureau of Prisons” to act, or after “the lapse of 30 days from the
20   receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”
21   18 U.S.C. § 3582 (c)(1)(A). Administrative exhaustion is therefore a prerequisite to filing
22   the motion in district court, and “[e]xhaustion occurs when the BOP denies a defendant’s
23   application or lets thirty days pass without responding to it.” United States v. Mondaca,
24   No. 89-cr-0655, 2020 WL 1029024, at *2 (S.D. Cal. Mar. 3, 2020) (quoting Brown v.
25   United States, 411 F. Supp. 3d 446, 352 (S.D. Iowa 2019) (internal quotation marks
26   omitted)). Thereafter, the Court may consider the applicable standards set forth in § 3553(a)
27   and determine whether “extraordinary and compelling reasons warrant” a sentence
28

                                                   2
                                                                                     06-cr-1242-DMS
     Case 3:06-cr-01242-DMS Document 904 Filed 07/17/20 PageID.6905 Page 3 of 4



 1   reduction consistent with “applicable policy statements issued by the Sentencing
 2   Commission.”
 3          Here, there is no indication that Defendant has previously requested the BOP to file
 4   a compassionate release motion on his behalf. (ECF No. 899; ECF No. 902 at 6). The
 5   United States argues Defendant’s motion must be denied for failure to exhaust his
 6   administrative remedies prior to filing his motion with the Court. Defendant does not
 7   address this issue in his letter.
 8          District courts across the country have grappled with whether the First Step Act’s
 9   administrative exhaustion requirement is jurisdictional, non-jurisdictional and excusable,
10   or mandatory. If the exhaustion requirement at issue is jurisdictional and not satisfied,
11   courts are powerless to act on the merits. See Landgraf v. USI Film Prods., 511 U.S. 244,
12   274 (1994) (noting that jurisdictional statutory preconditions “speak to the power of the
13   court rather than to the rights or obligations of the parties”). If the exhaustion requirement
14   is not jurisdictional, noncompliance might be excused. Some district courts have held the
15   failure to exhaust administrative remedies under the FSA may be excused in light of the
16   issues facing incarcerated individuals during the COVID-19 pandemic, (see, e.g., United
17   States v. Perez, --- F. Supp. 3d ----, 2020 WL 1546422, at *1 (S.D.N.Y. Apr. 1, 2020)
18   (waiving exhaustion requirement as futile because inmate had less than 21 days left on his
19   sentence), while others courts have declined to allow such an exception. See United States
20   v. Eberhart, --- F. Supp. 3d ----, 2020 WL 1450745, at *1 (N.D. Cal. Mar. 25, 2020)
21   (rejecting the defendant’s argument that pursuing administrative remedies would be futile).
22   And some district courts have concluded the exhaustion requirement is both mandatory
23   and jurisdictional, notwithstanding the COVID-19 crisis. See, e.g., United States v. Rojas,
24   No. 17-CR-337 (LAB) (S.D. Cal. May 6, 2020) (stating exhaustion requirement is
25   mandatory and jurisdictional and denying defendant’s motion for failure to exhaust
26   administrative remedies).
27          This Court need not reach the jurisdictional question because even if the exhaustion
28   requirement in § 3582(c) is non-jurisdictional, it is mandatory and precludes the Court from

                                                   3
                                                                                      06-cr-1242-DMS
     Case 3:06-cr-01242-DMS Document 904 Filed 07/17/20 PageID.6906 Page 4 of 4



 1   modifying Defendant’s sentence. See 18 U.S.C. § 3582(c)(1)(A) (“The court may not
 2   modify a term of imprisonment once it has been imposed [unless] the defendant has fully
 3   exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the
 4   defendant’s behalf or the lapse of 30 days from the receipt of such a request . . . .”). The
 5   statutory language is clear and unambiguous. See United States v. Lugo, No. 2:19-cr-
 6   00056, 2020 WL 1821010, at *3 (D. Me. Apr. 10, 2020) (discussing cases and finding “the
 7   language of section 3582(c) … clear and mandatory.”). Accordingly, at a minimum,
 8   Defendant must wait 30 days from the BOP’s receipt of his request for relief before filing
 9   a motion for relief with the Court. Where statutory exhaustion is mandatory, as here, it
10   “foreclos[es] judicial discretion.” Ross v. Blake, 136 S. Ct. 1850, 1857 (2016); see also
11   United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020), as revised (Apr. 8, 2020) (stating
12   where 30 days have not passed following a request for relief to a warden, the statute
13   “presents a glaring roadblock foreclosing compassionate release at this point.”); United
14   States v. Taylor, 778 F.3d 667, 670 (7th Cir. 2015) (stating even if a court has the “power
15   to adjudicate” a motion under § 3582(c)(2), it may lack “authority to grant a motion …
16   because the statutory criteria are not met”) (emphasis in original). Although the Court is
17   sympathetic to the concerns of Defendant in light of the pandemic, the statutorily
18   prescribed requirements at issue cannot be ignored.
19                                               III.
20                                CONCLUSION AND ORDER
21         For the foregoing reasons, Defendant’s motion for compassionate release is denied.
22         IT IS SO ORDERED.
23
24   Dated: July 17, 2020
25
26
27
28

                                                   4
                                                                                     06-cr-1242-DMS
